DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 05/10/2021 in which claims 1, 8, 11, 17 and 20 have been amended, claims 18-19 have been canceled and entered of record.
Claim 1 has been amended herein to correct the informalities. Based on the amended claim, the objection to the claim is withdrawn.
Claims 1-17 and 20 are pending for examination.

Allowable Subject Matter
Claims 1-17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “wherein each decoupling unit is configured to be controllable to operate in a harmonization mode in which a limited current flow is permitted”, and a combination of other limitations thereof as recited in the claims.

Regarding independent claim 11, the prior art does not teach or suggest the claimed invention having “switch the decoupling unit from connected to disconnected according to one or more of: the current flowing out of the battery cells exceeding a predefined discharge current threshold; or based on a combination of the magnitude of an over-current and a duration of the over-current; detect a presence of other smart battery modules connected to the modular power system; and after switching the decoupling unit from connected to disconnected, in response to detecting the presence of other smart battery modules, switch the decoupling unit from disconnected to connected”, and a combination of other limitations thereof as recited in the claims.

Regarding independent claim 20, the prior art does not teach or suggest the claimed invention having “determine that the terminal voltages of the plurality of smart battery modules are within a connection threshold to one another and, in response, instruct the plurality of smart battery modules to connect to the DC bus to provide power to the DC bus”, and a combination of other limitations thereof as recited in the claims.

Regarding dependent claims 2-10 and 12-17
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836